United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-3605
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                    Cedric Easter

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Hot Springs
                                 ____________

                             Submitted: May 30,2017
                               Filed: June 2, 2017
                                 [Unpublished]
                                 ____________

Before LOKEN, MURPHY, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

      Cedric Easter pleaded guilty, pursuant to a written plea agreement, to
conspiring to distribute methamphetamine, and now appeals the district court’s1

      1
       The Honorable Susan O. Hickey, United States District Judge for the Western
District of Arkansas.
sentence of 240 months in prison. Easter’s counsel moved to withdraw and submitted
a brief under Anders v. California, 386 U.S. 738 (1967), arguing that the evidence at
sentencing was insufficient to support the sentence; the district court erred in relying
on inconsistent testimony and unsubstantiated facts; and the sentence is substantively
unreasonable. Easter filed a pro se supplemental brief, arguing that the district court
lacked jurisdiction to accept his plea and impose sentence because the sentencing
penalty provision, 21 U.S.C. § 841(b)(1)(C), is ambiguous.

       The issue raised in Easter’s pro se brief was not raised in the district court and
is foreclosed by his guilty plea. A guilty plea forecloses all claims, even those labeled
“jurisdictional,” except claims that, “on the face of the record the court had no power
to enter the conviction or impose the sentence.” United States v. Vaughan, 13 F.3d
1186, 1188 (8th Cir. 1994) (quotation omitted). Here, the district court obviously had
power to accept the guilty plea and enter the conviction. Any challenge to application
of the federal sentencing statutes then had to be raised at sentencing.

       We conclude that the appeal waiver is enforceable, because our review of the
record demonstrates that Easter entered into the plea agreement and the appeal waiver
knowingly and voluntarily, see Nguyen v. United States, 114 F.3d 699, 703 (8th Cir.
1997); the argument falls within the scope of the waiver; and no miscarriage of justice
would result from enforcing the waiver, see United States v. Scott, 627 F.3d 702, 704
(8th Cir. 2010) (de novo review); United States v. Andis, 333 F.3d 886, 890-92 (8th
Cir. 2003) (en banc). Furthermore, we have independently reviewed the record under
Penson v. Ohio, 488 U.S. 75 (1988), and have found no non-frivolous issues for
appeal outside the scope of the waiver.

      Accordingly, we grant counsel’s motion, and we dismiss this appeal.
                     ______________________________




                                          -2-